To compel the granting of a second trial in ejectment.
Granted January 8, 1890.
The judgment upon the former trial was rendered April 27, 1886.
The case was removed to the Supreme Court, and on June 9, 1887, the judgment of the court below was affirmed. November 25, 1889, plaintiff applied for' a second trial. The Circuit Court denied the motion on the ground that more than three years had elapsed since the rendition of the judgment in the'Circuit Court upon the verdict, but the Supreme Court held that the three years commenced to run from June 9, 1887. Citing Clark vs. Circuit Judge, 62 M., 355 (773).